         Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 1 of 16                                  FILED
                                                                                                2019 Oct-21 PM 01:52
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

MELANIE TOLBERT,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 4:18-CV-00680-KOB
                                                 )
HIGH NOON PRODUCTIONS, LLC                       )
d/b/a; HIGH NOON ENTERTAINMENT;                  )
DISCOVERY, INC. a/k/a DISCOVERY                  )
COMMUNICATIONS, LLC f/k/a                        )
SCRIPPS NETWORK INTERACTIVE,                     )
INC., a/k/a SCRIPPS NETWORKS, LLC,               )
                                                 )
       Defendants.                               )


                                 MEMORANDUM OPINION

       This matter comes before the court on Defendant High Noon Productions, LLC’s

“Motion to Dismiss Plaintiff’s Second Amended Complaint” and Plaintiff Melanie Tolbert’s

motions to strike. Ms. Tolbert’s complaint alleges violations of the Copyright Act (17 U.S.C.

§§ 101 et seq.) and Alabama tort law against High Noon and Discovery, Inc. High Noon now

moves to dismiss the action under Federal Rule of Civil Procedure 12(b)(2) for lack of personal

jurisdiction. (Doc. 37). Ms. Tolbert moves to strike declarations that High Noon attached to its

reply in support of its motion to dismiss. (Doc. 44, Doc. 45).

       For the following reasons, the court will GRANT Defendant High Noon’s motion to

dismiss for lack of personal jurisdiction and DISMISS High Noon from the case. The court will

DENY Plaintiff’s motions to strike.




                                                 1
         Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 2 of 16



   I. Standard of Review

       Defendant High Noon moves to dismiss Ms. Tolbert’s complaint against it for lack of

personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). When a defendant

moves to dismiss for lack of personal jurisdiction, “the plaintiff bears the burden of establishing

a prima facie case of jurisdiction over the movant, non-resident defendant.” Morris v. SSE, Inc.,

843 F.2d 489, 492 (11th Cir. 1988) (internal citations omitted). In evaluating a defendant’s

motion to dismiss for lack of personal jurisdiction, the court accepts the plaintiff’s allegations as

true. Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360 (11th

Cir. 2006). Where the defendant challenges jurisdiction by submitting affidavit evidence in

support of its position, “the burden traditionally shifts back to the plaintiff to produce evidence

supporting jurisdiction.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009)

(quoting Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002)). If

“the plaintiff’s complaint and supporting evidence conflict with the defendant’s affidavits, the

court must construe all reasonable inferences in favor of the plaintiff.” Meier, 288 F.3d at 1269.

   II. Factual Background

       In her original complaint, Alabama resident Melanie Tolbert alleged that, in 2014, she

conceived of a then-original idea for a mother-daughter home renovation television show and

reached out to several television industry contacts about the possibility of creating such a show.

Ms. Tolbert then filmed a teaser trailer with her mother to help pitch the idea. Ms. Tolbert

disseminated the teaser to several unnamed individuals and alleges that some or all of those

parties somehow transmitted her trailer to either High Noon or Discovery, though she did not

transmit the information to High Noon or Discovery directly.




                                                  2
         Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 3 of 16



       Although Ms. Tolbert’s efforts did not ultimately lead to a television show, she noticed in

2017 that Discovery-owned HGTV had its own nationally broadcast mother-daughter home

renovation show called Good Bones, produced by High Noon. Ms. Tolbert subsequently

acquired a copyright on her initial teaser trailer and brought the instant action against Discovery

and High Noon for copyright infringement.

       Defendant High Noon is a limited liability company organized in Colorado, with offices

in Colorado and California. High Noon has produced at least nine television episodes within the

state of Alabama, but none are connected to the instant action. Despite the fact that High Noon is

located in Colorado and California, Ms. Tolbert alleges that High Noon has purposefully availed

itself of the privileges of conducting business in Alabama and has purposefully directed efforts

“towards residents of Alabama.” Ms. Tolbert alleges that Good Bones was broadcast to Alabama

through HGTV, the defendants knew that the show would be broadcast to Alabama and reach

Alabama citizens, and she suffered injury in Alabama.

       High Noon and Discovery filed a motion to dismiss Ms. Tolbert’s original complaint,

arguing, among other things, that the court lacked personal jurisdiction over High Noon. (Doc.

9). Relevant to High Noon’s instant motion to dismiss, the court granted High Noon’s first

motion to dismiss for lack of personal jurisdiction and dismissed Ms. Tolbert’s claims against

High Noon without prejudice. (Doc. 21). The court found that Ms. Tolbert had failed to

sufficiently allege personal jurisdiction under a theory of general personal jurisdiction because

High Noon had not engaged in enough activities in Alabama to be “at home” here. The court also

found that Ms. Tolbert’s original complaint had not sufficiently alleged specific personal

jurisdiction over High Noon because Ms. Tolbert had not alleged that High Noon intentionally

directed any tortious behavior toward Alabama.



                                                 3
         Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 4 of 16



       Ms. Tolbert subsequently amended her complaint to add allegations relevant to whether

the court has personal jurisdiction over High Noon. Ms. Tolbert alleges that the defendants

purposefully infringed on her copyrighted television show idea and teaser trailer, and further

alleges that the defendants knew when they infringed on her copyright that she was an Alabama

resident and that her potential show was filmed and set in Alabama. (Doc. 1 at ¶ 55; Doc. 29-1 at

¶¶ 6.1–6.3, 20.1–30.1). Ms. Tolbert did not add any other allegations of contacts between High

Noon and Alabama related to her copyright infringement case.

       Based on the amended allegations, the court reinstated High Noon as a defendant in the

case. (Doc. 36 at 3). High Noon then filed the instant motion to dismiss Ms. Tolbert’s Second

Amended Complaint, asserting that Ms. Tolbert still had not sufficiently alleged personal

jurisdiction. (Doc. 37).

       In the filings relating to High Noon’s motion to dismiss, the parties spend time discussing

whether High Noon actually received the emails regarding Ms. Tolbert’s idea for a television

show, whether High Noon learned of Ms. Tolbert’s idea after Good Bones was already in

production, and whether High Noon actually knew of Ms. Tolbert’s connections to Alabama.

(Doc. 37, Doc. 42, Doc. 43). Attached to its reply in support of its motion to dismiss, High Noon

has included declarations from two employees indicating that High Noon did not receive any

emails from Ms. Tolbert, and that, even if it had, the emails would have postdated the

development of Good Bones. (Doc. 43-1, Doc. 43-2). Ms. Tolbert has moved to strike the

declarations as inappropriate at this stage because they relate to issues of fact. (Doc. 44, Doc.

45).




                                                  4
           Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 5 of 16



   III.      Discussion

          In its motion to dismiss Ms. Tolbert’s second amended complaint, High Noon argues that

Ms. Tolbert failed to show that High Noon purposefully availed itself of the benefits of

conducting business in Alabama. (Doc. 37). High Noon asserts that Ms. Tolbert failed to identify

any relevant contacts between High Noon and the state of Alabama and, instead, merely alleged

her own contacts with Alabama.

          High Noon relies heavily on the Supreme Court’s decision in Walden v. Fiore, 571 U.S.

277 (2014), in asserting that Ms. Tolbert failed to sufficiently allege High Noon’s contacts with

Alabama. (Doc. 37). High Noon also argues that the nationwide broadcast of Good Bones does

not establish minimum contacts with Alabama because High Noon did not distribute the show

into Alabama—Discovery did. High Noon additionally asserts that it had no knowledge of Ms.

Tolbert and her show, especially before the development of Good Bones.

          In response, Ms. Tolbert argues that she alleged sufficient minimum contacts between

High Noon and Alabama because High Noon knew that she was located in Alabama, her show

was filmed in Alabama, harm would occur in Alabama, and Good Bones would be broadcast into

Alabama. (Doc. 42). Ms. Tolbert asserts that the court should exercise jurisdiction pursuant to

the “effects test” for personal jurisdiction as set forth in Calder v. Jones, 465 U.S. 783 (1984).

Ms. Tolbert also argues that High Noon was aware of her show idea and teaser trailer before it

developed Good Bones. Finally, Ms. Tolbert asserts that the broadcast of Good Bones provides a

foundation for personal jurisdiction because High Noon knew that Discovery would broadcast

the show into Alabama.

          High Noon filed a reply, arguing that it never received Ms. Tolbert’s emails and that it

developed Good Bones with no knowledge of Ms. Tolbert’s idea. (Doc. 43 at 3–7). High Noon



                                                   5
          Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 6 of 16



also asserts again that Ms. Tolbert failed to sufficiently allege purposeful availment to show

personal jurisdiction. (Doc. 43 at 7–11).

         A court may exercise personal jurisdiction over a non-resident defendant only when a

plaintiff shows that the defendant had sufficient contacts with the forum state to satisfy both the

requirements of the state’s long-arm statute and the due process requirements of the United

States Constitution. Williams Electric Co. v. Honeywell, Inc., 854 F.2d 389, 391 (11th Cir. 1988).

The Alabama Supreme Court has interpreted Alabama’s long-arm statute as extending as far as

the limits permitted by constitutional due process. Elliott v. Van Kleef, 830 So. 2d 726, 729 (Ala.

2002).

         To satisfy the constitutional requirements of due process, a plaintiff must show that (1)

the defendant has sufficient “minimum contacts” with the forum state and (2) the exercise of

jurisdiction would comport with “traditional notions of fair play and substantial justice.”

Vermeulen v. Renault, U.S.A., Inc., 985 F.2d 1534, 1545 (11th Cir. 1993) (quoting International

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “This two-part test embodies the controlling

due process principle that a defendant must have ‘fair warning’ that a particular activity may

subject it to the jurisdiction of a foreign sovereign.” Id.

         A court may exercise two types of personal jurisdiction: general and specific. In this case,

the court has already determined that Ms. Tolbert’s allegations failed to establish general

personal jurisdiction. (Doc. 21 at 6–7). Ms. Tolbert’s amended complaint does not add any

allegations supporting a position that High Noon is “at home” in Alabama. See Daimler AG v.

Bauman, 571 U.S. 117, 122 (stating that general personal jurisdiction is appropriate when the

defendant may be regarded as “essentially at home” in the forum state). So, only specific




                                                   6
         Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 7 of 16



personal jurisdiction remains as a potentially viable means for Ms. Tolbert to establish personal

jurisdiction over High Noon.

       Specific jurisdiction, as distinguished from general jurisdiction, arises when “a party’s

contacts with the forum . . . are related to the cause of action.” Williams Electric, 854 F.2d at 392

(citing International Shoe, 326 U.S. at 316). In determining whether to exert specific personal

jurisdiction, courts apply a three-part due process test that examines (1) whether the plaintiff’s

claims “arise out of or relate to” the defendant’s forum contacts, (2) whether the defendant

“purposefully availed himself” of the privileges of conducting business in the forum and, thus,

invoked the forum’s law, and (3) whether the exercise of personal jurisdiction “comports with

traditional notions of fair play and substantial justice.” Louis Vuitton Malletier, S.A. v. Mosseri,

736 F.3d 1339, 1355 (11th Cir. 2013). In short, specific jurisdiction focuses on the relationships

between the defendant, the forum, and the litigation at issue. Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 775 (1984). The defendant’s conduct and connection with the forum must be such

“that he should reasonably anticipate being haled into court there.” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 297 (1980).

       In this case, High Noon’s alleged contacts with Alabama loosely arise out of or relate to

Ms. Tolbert’s claims, and, thus, satisfy the first prong of the test for specific personal

jurisdiction. See Louis Vuitton, 736 F.3d at 1355. Ms. Tolbert alleged that High Noon’s only

contacts with Alabama consisted of the copyright infringement of her property that High Noon

knew was created in Alabama by an Alabama resident and the knowledge that the infringing

television show would be broadcast into Alabama. (Doc. 1 at ¶¶ 6, 55; Doc. 29-1 at ¶¶ 6.1–6.3,

20.1–30.1). Both the alleged infringement and the broadcast of the infringing material are related

to Ms. Tolbert’s cause of action and, thus, can potentially support specific personal jurisdiction.



                                                  7
         Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 8 of 16



        But, the purposeful availment prong of the test for jurisdiction presents a stumbling block

to the exercise of jurisdiction in this case. In cases involving intentional torts, the court can

assess purposeful availment through the application of two separate tests, the “effects test,” as set

forth in Calder v. Jones, and the traditional minimum contacts analysis. Louis Vuitton, 736 F.3d

at 1356–57. Ms. Tolbert has not sufficiently alleged purposeful availment to support jurisdiction

under either test.

        The decision in Calder v. Jones established that an intentional tort aimed at a forum state

can sufficiently establish “minimum contacts” for specific personal jurisdiction based on its

effects on the forum state. Calder, 465 U.S. at 789. There, the Supreme Court concluded that

specific personal jurisdiction existed where a Florida-based publication wrote a libelous story

about a California resident because the story “concerned the California activities of a California

resident […,] impugned the professionalism of an entertainer whose television career was

centered in California […,] was drawn from California sources […,] and the brunt of the harm

[…] was suffered in California.” Id. at 788–89. The Court stated that jurisdiction in California

over the Florida defendant was proper because of the “effects” in California, as California was

the “focal point of both the story and the harm suffered.” Id. at 789.

        The Supreme Court more recently has built on its decision in Calder, stating that the

minimum contacts analysis looks at “the defendant’s contacts with the forum State itself, not the

defendant’s contacts with persons who reside there,” such that “the plaintiff cannot be the only

link between the defendant and the forum.” Walden, 571 U.S. at 285. The Court emphasized that

jurisdiction was appropriate in Calder because the effects of the defendants’ actions were

connected to California rather than just to the California-resident plaintiff, in large part because

of the nature of libel as a “reputation-based” tort that requires publication to third parties and



                                                   8
            Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 9 of 16



occurs where the offending material is circulated. Id. at 287–88. The Court also clarified that a

plaintiff’s contacts with both a defendant and a forum—even if the defendant has knowledge of

the plaintiff’s connection to the forum—do not “drive the jurisdictional analysis,” and stated that

a mere injury to a forum resident does not suffice to establish minimum contacts with a forum

state. Id. at 290. In a footnote in Walden, the Court declined to address “whether and how a

defendant’s virtual ‘presence’ and conduct translate into ‘contacts’ with a particular State.” Id. at

290 n. 9.

         Ms. Tolbert’s allegations regarding jurisdiction do not satisfy Calder’s effects test. As an

initial matter, in this case the court need not delve into the factual issues of whether High Noon

actually received emails regarding Ms. Tolbert’s show or when High Noon began working on

Good Bones. Even taking all of Ms. Tolbert’s allegations as true, Ms. Tolbert has not alleged

sufficient minimum contacts with Alabama to support the exercise of specific personal

jurisdiction over High Noon. 1 See Stubbs, 447 F.3d at 1360; Vermeulen, 985 F.2d at 1545.

         Although Ms. Tolbert asserts that the effects of High Noon’s alleged infringement satisfy

the “effects test” articulated in Calder because she was harmed in the forum state by the

defendant’s intentional tort, her argument cannot withstand the application of Walden. Exerting

jurisdiction in this case would fly in the face of the Supreme Court’s holding that personal

jurisdiction over a defendant must be based on the defendant’s contact with the forum itself, not

with the plaintiff, such that the plaintiff cannot be the only link to the forum. See Walden, 571

U.S. at 285, 290. Unlike the libel at issue in Calder, High Noon’s actions in this case did not

cause harm to any forum resident other than the Plaintiff. Id. at 288. So, the effects of High




1
  The court notes that it accepts all of Ms. Tolbert’s factual allegations as true, but legal conclusions unsupported by
factual allegations are not entitled to that assumption of truth. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                           9
        Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 10 of 16



Noon’s alleged tortious behavior in this case lack a link to the forum beyond Ms. Tolbert herself,

and the court cannot exercise personal jurisdiction over High Noon. Id. at 285.

        Ms. Tolbert argues that, even considering Walden, her case satisfies the effects test based

on the Eleventh Circuit’s decision in Licciardello v. Lovelady, 544 F.3d 1280 (11th Cir. 2008); in

that trademark case from 2008, the Eleventh Circuit found that the use of the forum-resident

plaintiff’s name and trademark on a website that was accessible in the forum state supported

specific personal jurisdiction over a nonresident defendant. Licciardello, 544 F.3d at 1287–88. In

that case, the Eleventh Circuit determined that the effects test was met because the defendant had

misappropriated the trademark to make money from the plaintiff’s “implied endorsement.” Id.

The Eleventh Circuit stated that the trademark violation and use of a website in the forum

satisfied “the Calder effects test for personal jurisdiction—the commission of an intentional tort,

expressly aimed at a specific individual in the forum whose effects were suffered in the forum.”

Id. at 1288.

        Ms. Tolbert’s reliance is misplaced; Licciardello does not dictate that the court should

exercise personal jurisdiction over High Noon in this case. Licciardello’s articulation of the

effects test states that the effects of the intentional tort must be “suffered in the forum,” but

subsequently the Supreme Court in Walden established that those effects in the forum must go

beyond mere injury to the plaintiff. See id.; Walden, 571 U.S. at 290. The tortious conduct in

Licciardello exceeded mere injury to the plaintiff because the conduct included making use of

the plaintiff’s implied endorsement within the forum state, which creates the effect of misleading

forum residents. Licciardello, 544 F.3d at 1288. Comparable effects to others are not present in

the instant case.




                                                  10
          Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 11 of 16



        Ms. Tolbert did not allege that the infringement of her copyright, or even the broadcast of

the infringing material, had any negative effect in Alabama beyond the effects on her personally.

So, the court distinguishes the instant case from Calder and Licciardello because the alleged

copyright infringement and broadcast did not disseminate incorrect information, expressly

impugn Ms. Tolbert’s reputation like the libel in Calder, or create reliance on a false

endorsement like the trademark violation in Licciardello. See Walden, 571 U.S. at 288; Calder,

465 U.S. at 788–89; Licciardello, 544 F.3d at 1287–88. None of the effects in this case were

“tethered to” Alabama in a meaningful way beyond their connection to Ms. Tolbert and her

alleged injury. See Walden, 571 U.S. at 290. Accordingly, Ms. Tolbert cannot show that personal

jurisdiction is appropriate under the “effects test” first articulated in Calder.

        Ms. Tolbert also cannot show purposeful availment under the traditional minimum

contacts analysis. In Keeton, a case similar to Calder and decided on the same day, the Supreme

Court applied the traditional minimum contacts test in an intentional tort case and concluded that

the regular circulation of a national magazine into the forum state supported jurisdiction in a libel

action based on the contents of the magazine because the circulation of the magazine was

purposefully directed toward the forum and affected people in the forum. Keeton, 465 U.S. 773–

74. The Court’s decision in Keeton hinged on the fact that the magazine in that case had

“continuously and deliberately exploited” the forum market. Id. at 781. Further, as in Calder, the

Court emphasized the harm to forum residents, not just to the plaintiff, in a libel action. Id. at

776–77.

        In this case, High Noon’s only connections to Alabama are the alleged copyright

infringement that arose from emails sent by Ms. Tolbert and the knowledge that Discovery




                                                  11
        Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 12 of 16



would distribute the infringing show to Alabama. The relevant question, then, is whether that

activity rises to the level of “purposeful availment.” See Louis Vuitton, 736 F.3d at 1355.

        Ms. Tolbert argues that it does, citing to multiple cases predating Walden. Ms. Tolbert

relies heavily on a Third Circuit case from 1978 that dealt with allegations of copyright

infringement and unfair competition based on an interstate broadcast. Edy Clover Prods., Inc. v.

Nat’l Broad. Co., 572 F.2d 119, 120 (3d Cir. 1978). In that case, the Third Circuit concluded that

jurisdiction was proper over the producer of a television program broadcast into the forum state

because the producer knew that the production would be broadcast interstate and the state had

“an interest in protecting its residents from interstate transmissions which infringe their

copyrights.” Id.

        Ms. Tolbert also cites a Northern District of Georgia copyright case from 1985. Payne v.

Kristofferson, 631 F. Supp. 39 (N.D. Ga. 1985). In that case, the Northern District of Georgia,

relying on Edy Clover, found jurisdiction where non-resident song producers “knew and

intended that their song would be distributed and performed nationwide,” including in the forum

state. Id. at 42. That court also stated that the fact that the producers did not actually distribute

the song was irrelevant because the producers knew that the distributors would distribute the

song nationwide. Id. at 43.

        Neither Edy Clover nor Payne binds this court and both cases lack the persuasive weight

that Ms. Tolbert hopes they carry. As an initial matter, Edy Clover is distinguishable from this

case because it also involved an allegation of unfair competition, which arguably has more

forum-based effects than copyright infringement alone. See Edy Clover, 572 F.2d at 120. Further,

neither Edy Clover nor Payne has been cited by any court after the Supreme Court issued its

decision in Walden.



                                                   12
        Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 13 of 16



       Both Edy Clover and Payne conflict with Walden because they appear to suggest a much

more expansive understanding of what actions confer jurisdiction. See Walden, 571 U.S. at 289.

A similar case from the Seventh Circuit predating Walden provides useful non-precedential

insight into Edy Clover and Payne’s viability in the new legal landscape. In 1994, the Seventh

Circuit concluded that trademark infringement—which injured Indiana plaintiffs—and the

nationwide broadcast of the infringing activity—which entered into Indiana—formed a sufficient

basis for specific personal jurisdiction. Indianapolis Colts, Inc. v. Metro. Baltimore Football

Club Ltd. P’ship., 34 F.3d 410, 412 (7th Cir. 1994). But, after the Supreme Court decided

Walden, the Seventh Circuit indicated that the Indianapolis Colts case was “no longer

authoritative” in Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d

796, 802 (7th Cir. 2014), as corrected (May 12, 2014). In that case, the Seventh Circuit applied

the narrower view of personal jurisdiction set forth in Walden and found that trademark

infringement and the mere use of an interactive website did not establish personal jurisdiction in

the forum state because, without a “limiting principal,” a plaintiff could sue anywhere. See

Advanced Tactical Ordnance Sys., 751 F.3d at 803.

       The Eleventh Circuit apparently has not yet addressed the jurisdictional repercussions of

broadcasting an infringing television show into a forum state, especially after Walden. However,

a few post-Walden cases from district courts within this Circuit provide some illumination.

       In 2018, a colleague on this court noted that an internet advertisement that did not target a

specific state but could be viewed within the forum state because of nationwide distribution did

not establish personal jurisdiction. Hand v. Wholesale Auto Shop, LLC, No. 7:15-CV-01838-

LSC, 2018 WL 305818, at *3 (N.D. Ala. Jan. 5, 2018). In that case, the court also noted that a

defendant’s knowledge of a forum plaintiff’s residency did not establish jurisdiction. Id. at 3–4.



                                                13
        Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 14 of 16



On the other end of the spectrum, this court concluded that a non-forum defendant’s contacts

with the forum state were sufficiently purposeful to warrant jurisdiction where the defendant

made deliberate and intentional misrepresentations on its website, directly communicated with

the plaintiff, and the “actual content of the communications with the forum” gave rise to the

intentional tort. Summit Auto Sales, Inc. v. Draco, Inc., No. 2:15-CV-00736-KOB, 2016 WL

706011, at *11–12 (N.D. Ala. Feb. 23, 2016) (Bowdre, J.). In that case, this court noted that the

situation was different from a case involving the use of a “relatively passive” website. Id. at 10.

       In this case, Ms. Tolbert cannot show that the alleged infringement by High Noon and

subsequent broadcast of the infringing material create sufficient minimum contacts to support

specific personal jurisdiction. Purposeful availment requires that contacts be “purposefully

directed” at the residents of the forum. See Keeton, 465 U.S. at 774. High Noon’s sale of Good

Bones to Discovery for nationwide distribution lacks any purposeful direction towards Alabama

specifically. The nationwide nature of the broadcast and the involvement of an intermediary

distributor create a double layer of attenuation between High Noon and Alabama. Further, the

broadcast of Good Bones shares more similarities with a defendant’s use of a passive website or

a national advertisement than with direct communications with the forum. Cf. Summit Auto

Sales, No. 2:15-CV-00736-KOB, 2016 WL 706011, at 10; Hand, No. 7:15-CV-01838-LSC,

2018 WL 305818, at *3–4. If anything, the broadcast of a television show is even more passive

than a website, as, unlike a website through which people can directly communicate with each

other, a television show has no interactive element that creates an exchange between a forum

resident and the broadcaster or producer.

       Moreover, exercise of jurisdiction based solely on an intentional tort directed at a forum

resident and a national broadcast that enters the forum state would subvert the reasoning of



                                                 14
        Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 15 of 16



Walden; the Supreme Court stated that minimum contacts jurisdiction is not based on the

relationship between the plaintiff and the forum state, but on the relationship between the

defendant and the forum state. Walden, 571 U.S. at 284. The Court continued that a plaintiff’s

contacts with the forum state cannot “drive the jurisdictional analysis.” Id. at 289. Because Good

Bones is broadcast nationwide, the only thing distinguishing Alabama in this case from every

other state in the country is that Alabama is where the plaintiff happens to be located. All of

High Noon’s contacts with Alabama either lack purposeful direction or hinge entirely on the

Plaintiff’s contacts with Alabama, such that the Plaintiff’s location drives the entire jurisdictional

analysis in this case in contravention of Walden. Walden, 571 U.S. at 285.

       As a final consideration, “due process limits on the State’s adjudicative authority

principally protect the liberty of the nonresident defendant—not the convenience of plaintiffs or

third parties.” Id. at 284. The Court repeated that axiom in its footnote declining to analyze the

jurisdictional impact of an intentional tort committed via electronic means. Id. at 290 n. 9.

       In the balance, the constitutional consideration of protecting High Noon from a

jurisdictional overreach outweighs any interest in Ms. Tolbert’s convenience. In this case, the

only alleged bases for jurisdiction were High Noon’s alleged copyright infringement and the

nationwide broadcast of the allegedly infringing material. No one disputes that High Noon never

communicated with Ms. Tolbert directly or that codefendant Discovery actually broadcast Good

Bones. Thus, High Noon had no direct interaction with Alabama at all; its contacts were

attenuated by the fact that other parties allegedly emailed High Noon about Ms. Tolbert’s idea,

and Discovery broadcast Good Bones into Alabama.

       For the reasons discussed above, High Noon’s affiliations with Alabama, as opposed to

Ms. Tolbert, are too “random, fortuitous, or attenuated” to support jurisdiction. Id. at 286. The



                                                 15
          Case 4:18-cv-00680-KOB Document 47 Filed 10/21/19 Page 16 of 16



mere sale of a television show to a distributor who could broadcast it nationwide, even in

combination with an intentional tort, simply does not rise to the level that a defendant should

reasonably anticipate being haled into court in any state in the nation. See World-Wide

Volkswagen Corp., 444 U.S. at 297. Thus, specific personal jurisdiction over High Noon does

not exist in this case.

    IV.      Conclusion

          Accepting all of Ms. Tolbert’s factual allegations as true, this court concludes that Ms.

Tolbert has failed to establish a prima facie case that this court’s exercise of personal jurisdiction

over High Noon would comport with traditional notions of fair play and substantial justice. So,

the court concludes it does not have personal jurisdiction over Defendant High Noon.

          Accordingly, the court WILL GRANT Defendant High Noon’s motion to dismiss and

WILL DISMISS WITH PREJUDICE High Noon from the case. Because the court accepted all

of Ms. Tolbert’s allegations as true despite High Noon’s declarations and determined that it does

not have personal jurisdiction over Defendant High Noon, the court WILL DENY Ms. Tolbert’s

motions to strike as moot.

          DONE and ORDERED this 21st day of October, 2019.



                                                ____________________________________
                                                KARON OWEN BOWDRE
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   16
